UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1063



TONY GIVENS,

                                              Plaintiff - Appellant,

          versus


WEST VIRGINIA; DARRELL V. MCGRAW,           JR.,
Attorney General; ROBERT D. WILLIAMS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-03-2267-2)


Submitted:   March 11, 2004                 Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Givens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tony Givens appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons   stated   by   the   district    court.   See   Givens   v.   West

Virginia, No. CA-03-2267-2 (S.D.W. Va. Dec. 9, 2003).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -